         Case 1:15-cv-05984-ER Document 19 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH KOPROWSKI,
                                 Plaintiﬀ,
                                                                      ORDER
                   – against –
                                                                 15 Civ. 5984 (ER)
LONG ISLAND RAILROAD COMPANY,

                                 Defendant.


RAMOS, D.J.:

           e Court having been advised that the parties have reached a settlement in

principle, it is ORDERED that the above-entitled action be and hereby is discontinued,

without costs to either party, subject to reopening should the settlement not be

consummated within forty-five (45) days of the date hereof.

         Any application to reopen must be filed within forty-five (45) days of this

Order; any application to reopen filed thereafter may be denied solely on that basis.

Further, the parties are advised that if they wish the Court to retain jurisdiction in this

matter for purposes of enforcing any settlement agreement, they must submit the

settlement agreement to the Court within the next forty-five (45) days with a request that
the agreement be “so ordered” by the Court.


It is SO ORDERED.


Dated:     February 18, 2021
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
